Title: To John Adams from Jabez Bowen, 19 May 1789
From: Bowen, Jabez
To: Adams, John


          
            Sir,
            Providence May 19. 1789
          
          On the 6th. of this Month was held our General Election for Officers for the Ensuing Year; they are nearly the same as the last, saving a few more Federal Charecters in the Lower-house.
          Their was Instructions from the Towns of Newport & Providence to their Deputies to use their Influence for a State Convention the Business was taken up, but we soon found Their was no probability of succeding, and by the particular desire of several of the Majority the motion was posponed to be taken up on the 4th Day of the Session which begins the 9th of June.
          At the Close of the week the Majority brot in a Bill for laying the same Impost on all Goods as Congress shall order, to be paid in the same Specie, and to be appropriated for the same purposes, as that raised by Congress. mankind would suppose by this that Rd. Island was preparing to come into the Union, but their is no such Idea at Bottom. it rather seems Calculated to lull Congress into a State of Indiffrence respecting our affairs and that we shall come in by & by.
          when we talk with the oposition about adopting the Constitution, they say that they are willing to call a Convention who shall be impowered to make such Amendments as shall be thot necessary; these amendments to be laid before Congress and if they will approve them then they will Ratify the Constitution. such is the Ideas of the people we have to Deal with. on the whole I am of opinion that the same principles of wild Democracy prevails among our officers and a Majority of the people as did in the Massachusetts in 87. &c 88 and that their is no probability of this States comming into the Union unless they percive that Congress will take some energetick steps to compell them to come in. when we come to be excluded from a Freetrade with the other States the situation of the seaport Towns must be verry distressing nearly similer to that of the Town of Boston, on the Port Bills takeing place. our Ideas of the matter is this to make a spirited and firm application on the Day appointed for the Gallery a State Convention agreable to the Recommendation of the Grand Convention, if we faile then for the Towns of Newport & Providence with such other Towns as will joyn to apply to Congress for Protection. if they grant it, that we Seceed from the Goverment under which we Live. and abide the Determination of Congress

concerning us, but we must be assured of the Protection of Congress before we take the last and desessive step.
          Thus Sir I have given you a True & Faithfull state of our Political situation, and wish for your advise and direction how we shall conduct in this most difficult Crisis
          I hope Sir you will not think me Troublesome in this address it proceeds from a Heart that has been deeply intrested in the great Revolution and who now wishes to participate in the Blessings of the Best Civil Constitution that Mankind has been ever Bless’d with.
          with sentiments of the most sincear Esteeme I Remain Your Excellency Most Humb Servant
          
            Jabez Bowen
          
        